Citation Nr: 1142996	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-04 835	)	DATE
	)
		)
	
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1. Entitlement to service connection for bilateral Achilles tendonitis.

2. Entitlement to an initial compensable rating for a thoracolumbar spine strain.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1997 to April 1998 and from November 2004 to January 2006.  In addition, during this appeal, it appears that the Veteran was called to active duty from June 2008 to June 2010.

Issue #1 as listed on the title page of this decision is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

Issue #2 as listed on the title page of this decision is before the Board on appeal from a January 2008 rating decision of the VA RO in Philadelphia, Pennsylvania.  This is the RO that otherwise now has jurisdiction of the claims folder.

The issues have been combined on appeal and will be addressed together in this remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the Veteran has requested Videoconference hearings for both claims currently on appeal in the substantive appeals dated February 2008 for service connection for Achilles tendonitis, and November 2008 for an initial compensable rating for a thoracolumbar spine strain.  In July 2009, however, the Veteran submitted a copy of her original orders to active duty dating from June 2008 to June 2009, as well as her amended orders to active duty which were extended to June 2010.  Thereafter, in November 2009, the Veteran was mailed notice that a Videoconference hearing had been scheduled in connection with the claims on appeal for December 2009.  A December 2009 Report of Contact indicates that prior to the scheduled December 2009 Videoconference hearing, the Veteran indicated that she would be unable to attend due to work (presumably her active duty service), and she requested that the hearing be rescheduled.  In December 2009, an Acting Veterans Law Judge ruled on the Veteran's motion to reschedule the December 2009 Videoconference hearing and found that good cause had been shown for the Veteran's failure to appear for that hearing and for failing to provide a timely request for a new hearing date.  Accordingly, the Videoconference hearing was rescheduled for March 2010.  However, presumably because the Veteran was still on active duty at the time of the re-scheduled March 2010 Videoconference hearing, a February 2010 Report of Contact indicates that the Veteran stated that she would be out of town at the time of the rescheduled March 2010 Videoconference hearing and she again requested that the hearing be rescheduled for a date after August 2010.  However, the case has since been returned to the Board, and to date, the Veteran has not been afforded a Videoconference hearing as she has repeatedly requested.

Because the Veteran has submitted copies of her original orders to active duty service, as well as her amended extended orders to active duty service dating through June 2010, the Board finds that good cause has been shown for her failure to appear for those hearings as it appears that she was service on active duty on the dates and times of those scheduled hearings.  See 38 C.F.R. § 20.704.  

In order to afford the Veteran due process, to include the opportunity to appear before a Veterans Law Judge for a personal hearing, this case must be remanded so that an appropriate hearing may be scheduled.  

Videoconference hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, this case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a Videoconference hearing in accordance with the appellant's request and applicable procedures.  The Veteran and her representative should be notified in writing of the date, time and location of the hearing.  If she no longer desires a hearing, she should withdraw the request in writing to the RO and the matter should be returned to the Board.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


